DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Ryan Miller on 11/30/21. 


1. 	(Currently Amended)	A method of controlling a transmission electron microscope that comprises an objective lens, the objective lens comprising:
	a first magnetic field lens and a second magnetic field lens which are arranged along an optical axis so as to sandwich a specimen mounting surface on which a specimen is to be mounted; and
	a magnetic field generator which generates a magnetic field of a direction along the optical axis on the specimen mounting surface,
	the first magnetic field lens having a first inner magnetic pole, a first outer magnetic pole, and a first excitation coil,
	the second magnetic field lens having a second inner magnetic pole, a second outer magnetic pole, and a second excitation coil,
	a distance between a tip section of the first outer magnetic pole and the specimen mounting surface being shorter than a distance between a tip section of the first inner magnetic pole and the specimen mounting surface,
	a distance between a tip section of the second outer magnetic pole and the specimen mounting surface being shorter than a distance between a tip section of the second inner magnetic pole and the specimen mounting surface,
	the first magnetic field lens generating a first magnetic field by exciting the first excitation coil to cause a magnetic flux to leak from a gap between the first inner magnetic pole and the first outer magnetic pole,

	a direction of a component of the first magnetic field along the optical axis and a direction of a component of the second magnetic field along the optical axis being opposite to each other,
	the method of controlling a transmission electron microscope comprising:
	causing the first magnetic field lens to generate the first magnetic field and causing the second magnetic field lens to generate the second magnetic field;
	causing the magnetic field generator to generate a magnetic field of a direction along the optical axis on the specimen mounting surface; and
	changing excitations of the first excitation coil and the second excitation coil to correct a deviation of a focal length of the objective lens, the deviation being caused by the magnetic field generated by the magnetic field generator.

2. 	(Currently Amended)	The method of controlling a transmission electron microscope according to claim 1, wherein
	in correcting a deviation of a focal length of the objective lens,
	when the direction of the magnetic field generated by the magnetic field generator is the same as the direction of the first magnetic field, excitation of the first excitation coil is weakened and excitation of the second excitation coil is strengthened, and
	when the direction of the magnetic field generated by the magnetic field generator is the same as the direction of the second magnetic field, excitation of the first excitation coil is strengthened and excitation of the second excitation coil is weakened.
 
3. 	(Currently Amended)	The method of controlling a transmission electron microscope according to claim 1, wherein
	the transmission electron microscope further comprises a first alignment coil and a second alignment coil arranged along the optical axis so as to sandwich the specimen mounting surface, and
	the method of controlling a transmission electron microscope further comprises: correcting an axial deviation of an electron beam with respect to the optical axis by deflecting an electron  generator.

4. 	(Currently Amended)	The method of controlling a transmission electron microscope according to claim 1, wherein
	the transmission electron microscope further comprises an intermediate lens and a projector lens,
	the objective lens, the intermediate lens, and the projector lens constitute an imaging system of the transmission electron microscope, and
	the method of controlling a transmission electron microscope further comprises: correcting a deviation of magnification by changing excitation conditions of the intermediate lens and the projector lens, the deviation of magnification being caused by the magnetic field generated by the magnetic field generator.

5. 	(Currently Amended)	The method of controlling a transmission electron microscope according to claim 1, wherein
	the transmission electron microscope includes a scanning coil used for scanning a surface of the specimen with an electron beam, and
	the method of controlling a transmission electron microscope further comprises correcting a deviation of magnification by changing a size of a region of the specimen to be scanned with an electron beam by using the scanning coil, the deviation of magnification being caused by the magnetic field generated by the magnetic field generator.

6. 	(Currently Amended)	A transmission electron microscope comprising:
	an objective lens; and
	a control unit that controls the objective lens,
	the objective lens comprising:
	a first magnetic field lens and a second magnetic field lens which are arranged along an optical axis so as to sandwich a specimen mounting surface on which a specimen is to be mounted; and
 generator which generates a magnetic field of a direction along the optical axis on the specimen mounting surface,
	the first magnetic field lens having a first inner magnetic pole, a first outer magnetic pole, and a first excitation coil,
	the second magnetic field lens having a second inner magnetic pole, a second outer magnetic pole, and a second excitation coil,
	a distance between a tip section of the first outer magnetic pole and the specimen mounting surface being shorter than a distance between a tip section of the first inner magnetic pole and the specimen mounting surface,
	a distance between a tip section of the second outer magnetic pole and the specimen mounting surface being shorter than a distance between a tip section of the second inner magnetic pole and the specimen mounting surface,
	the first magnetic field lens generating a first magnetic field by exciting the first excitation coil to cause a magnetic flux to leak from a gap between the first inner magnetic pole and the first outer magnetic pole,
	the second magnetic field lens generating a second magnetic field by exciting the second excitation coil to cause a magnetic flux to leak from a gap between the second inner magnetic pole and the second outer magnetic pole, and
	a direction of a component of the first magnetic field along the optical axis and a direction of a component of the second magnetic field along the optical axis being opposite to each other, and
	the control unit performing:
	processing of causing the first magnetic field lens to generate the first magnetic field and causing the second magnetic field lens to generate the second magnetic field;
	processing of causing the magnetic field generator to generating a magnetic field of a direction along the optical axis on the specimen mounting surface; and
	processing of changing excitations of the first excitation coil and the second excitation coil to correct a deviation of a focal length of the objective lens, the deviation being caused by the magnetic field generated by the magnetic field generator.


	a storage unit in which excitation conditions of the first excitation coil and the second excitation coil for correcting a deviation of a focal length of the objective lens are stored for each size and each direction of the magnetic field generated by the magnetic field generator, the deviation being caused by a magnetic field generated by the magnetic field generator.


Allowable Subject Matter
	Claims 1-7 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding magnetic field lenses, poles, coils, and specimen mounting surfaces in the configuration claimed, generating the field and fluxes claimed, and in particular in combination with the magnetic field applying unit’s generation of magnetic fields and changing excitation of the coils to correct for focal length deviation of the objective lens caused by the magnetic field generated by the magnetic field generating unit; recited together in combination with the totality of particular structural features/limitations recited therein.
	Claim 6 is allowed based on similar reasoning as discussed above regarding claim 1.  
	Claims 2-5, 7, which depend from claim 1, 6, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881